      Case 4:19-cr-06049-SMJ   ECF No. 105    filed 05/14/20   PageID.426 Page 1 of 5




1    Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
2    21 N Cascade St
     Kennewick, WA 99336
3    Telephone: (509) 586-3091

4    Attorney for Defendant

5

6                         United States District Court
                        Eastern District of Washington
7                    Before the Hon. Salvador Mendoza Jr.

8    United States of America,                No. 4:19-CR-6049-SMJ-1

9                                Plaintiff,   Motion to Expedite Hearing on
                                              Defendant Castillo’s Motion to
10   v.                                       Dismiss Indictment

11
     Ivan Renteria Castillo.                  May 21, 2020 at 6:00 PM
12                                            Without oral argument
                               Defendant.
13

14        Defendant asks the court to expedite the hearing of Defendant

15   Castillo’s Motion to Dismiss Indictment, ECF No. 85. This motion

16   comes before the court pursuant to LR 7.1(h)(2(C), which states:

17        …To seek an expedited hearing on a time sensitive matter,
          the moving party must file a motion to expedite which: 1)
18        demonstrates good cause; 2) states the position of the
          opposing pro se party or counsel; and 3) sets a date of
19        hearing that is not less than 7 days after the motion's
          filing.
20


     Motion to Expedite - 1
      Case 4:19-cr-06049-SMJ   ECF No. 105   filed 05/14/20   PageID.427 Page 2 of 5




1      Opposing counsel does not object to expediting the hearing on

2    the Motion to Dismiss (ECF No. 85).

3      Furthermore, good cause exists to consider the motion on an

4    expedited basis. The Government charged Defendant Castillo by

5    complaint on August 14, 2019 with one count of possession with

6    intent to distribute methamphetamine. ECF No. 1. The Grand Jury

7    returned an indictment for the same charge on August 20, 2019.

8    ECF No. 24. The Grand Jury returned a superseding indictment on

9    February 19, 2020. ECF No. 67. This superseding indictment

10   charged Defendant Castillo with two counts: (1) conspiracy to

11   distribute methamphetamine, and (2) possession with intent to

12   distribute methamphetamine. Count two in the superseding

13   indictment is identical to count one in the original indictment.

14   Compare ECF Nos. 24 and 67.

15     On March 2, 2020, Defendant Castillo moved the Court to

16   dismiss the indictment against him because the Government

17   violated his Sixth Amendment right to compulsory process by

18   deporting a critical witness, Efrain Carrillo Gonzalez. ECF No. 85.

19   The hearing on that motion was set for oral argument at the pretrial

20   conference, then scheduled for April 2, 2020. ECF Nos. 63, 85. As


     Motion to Expedite - 2
      Case 4:19-cr-06049-SMJ   ECF No. 105   filed 05/14/20   PageID.428 Page 3 of 5




1    a result of the COVID-19 pandemic, on March 31, 2020, the Court

2    continued the pretrial conference to April 2, 2020. ECF No. 101.

3    For the same reasons, on April 17, 2020, the Court again continued

4    the pretrial conference to May 13, 2020, but set the hearing on

5    Defendant Castillo’s Motion to Dismiss for June 17, 2020. ECF No.

6    103.

7      Without revealing attorney work-product (viz. trial strategy),

8    Defendant Castillo’s counsel represents to the Court that the

9    resolution of the Motion to Dismiss is critical to his client’s defense.

10   Defendant Castillo’s counsel originally sought oral argument

11   through videoconference technology, but later realized the Court’s

12   orders did not authorize videoconference hearings for this motion.

13   Good cause exists to expedite the hearing on the Motion to Dismiss

14   so that Defendant Castillo can effectively, adequately, and properly

15   prepare for trial.

16     XXXX

17     XXX

18     XX

19     X

20


     Motion to Expedite - 3
      Case 4:19-cr-06049-SMJ   ECF No. 105    filed 05/14/20   PageID.429 Page 4 of 5




1      The date of hearing for this motion to expedite is seven or more

2    days after the motion's filing.

3

4    Dated: May 14, 2020

5    Respectfully Submitted,

6                                            s/Adam R. Pechtel
                                             Adam R. Pechtel/ WSBA #43743
7                                            Attorney for Defendant
                                             Pechtel Law PLLC
8                                            21 N Cascade St
                                             Kennewick, WA 99336
9                                            Telephone: (509) 586-3091
                                             Email: adam@pechtellaw.com
10

11

12

13

14

15

16

17

18

19

20


     Motion to Expedite - 4
      Case 4:19-cr-06049-SMJ   ECF No. 105   filed 05/14/20   PageID.430 Page 5 of 5




1                              SERVICE CERTIFICATE

2    I certify that May 14, 2020, I electronically filed the foregoing

3    Motion to Expedite with the District Court Clerk using the CM/ECF

4    System, which will send notification of such filing to the following:

5

6    Stephanie Van Marter, Attorney for Plaintiff

7

8

9                                        s/Adam R. Pechtel
                                         Adam R. Pechtel/ WSBA #43743
10                                       Attorney for Defendant
                                         Pechtel Law PLLC
11                                       21 N Cascade St
                                         Kennewick, WA 99336
12                                       Telephone: (509) 586-3091
                                         Email: adam@pechtellaw.com
13

14

15

16

17

18

19

20


     Motion to Expedite - 5
